Gould, Associate Justice.
The petition seeks to recover contribution for certain expenditures of money and labor by a partner, for the use of the partnership, without going into a settlement of the partnership accounts; and the authorities are that such a suit cannot be maintained, at least not without showing a special agreement, or a separation of the transaction from partnership accounts. (Collyer on Partnership, sec. 284; Parsons on Partnership, 286; 1 Story’s Eq., sec. 664.)
Further, if the petition be held to state a cause of action, it shows an indebtedness accruing more than two years before suit brought, and the exception setting up the defense of limitation was properly sustained.
The averments of the petition do not show a partnership *454actually continued until within two years of the commencement of suit, but, on the contrary, it is the legitimate inference from those averments, that the partnership was dissolved more than two years before suit.
Thé judgment is affirmed.
Affirmed.